Citation Nr: 0914462	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
September 1991.  The Veteran died in April 2005.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama that denied the appellant's claim 
of entitlement as the Veteran's surviving spouse, as it was 
found that the Veteran and appellant were not continuously 
cohabitating at the time of his death.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in August 
2008.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1998.  
The appellant had filed for divorce, but this divorce was not 
final at the time of the Veteran's death.

2.  In subsequent correspondence, the appellant indicated 
that while she and the Veteran were at times separated, they 
always reconciled, and at the time of his death, he was 
living with her even though he was absent from his house 
during the weekend.  The appellant also submitted numerous 
statements from friends which indicate that they believed 
that the appellant and the Veteran were living together at 
the time of the Veteran's death.

3.  The evidence is in equipoise as to the question of 
whether the Veteran and the appellant lived together 
continuously prior to his death.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria 
for entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of VA death benefits have been met.  
38 U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.5, 3.50, 3.206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in August 2005.  This letter informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the appellant should provide.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The VA has also done everything reasonably possible to assist 
the appellant.  Consequently, and particularly in light of 
the favorable decision below, which constitutes a complete 
grant of the benefits sought on appeal, the Board finds that 
the duty to notify and assist has been satisfied in this 
appeal.

VA law provides for dependency and indemnity compensation to 
a Veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.5 (2008).  Dependency and indemnity compensation may be 
paid to a surviving spouse of a Veteran who died on or after 
January 1, 1957, and who was married to the Veteran (1) 
before the expiration of 15 years after the termination of 
the period of service in which the injury of disease causing 
death was incurred or aggravated, (2) for one year or more 
prior to the Veteran's death, (3) for any period of time if a 
child was born of the marriage or was born to them before the 
marriage.  38 C.F.R. § 3.54 (2008).

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2008).

The term "spouse" means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a) (2008).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
Veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse. 
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2008).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
Veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Reviewing the evidence of record, a November 2003 petition 
for divorce indicated that the appellant reported that she 
and the Veteran separated on June 15, 2003, since which time 
they have not, in any way, recognized one another as husband 
and wife.

A temporary court order signed September 2004 indicates that 
the Veteran and appellant were both supposed to remain in 
their marital home pending a final hearing in their divorce 
proceedings.

An April 2005 report of contact indicated that the appellant 
called to report the Veteran's death, and specifically 
indicated at that time that she and the Veteran had the same 
address at the time of his death.

In an initial statement from the appellant to the RO in June 
2005, she indicated that, she had "ran off" the Veteran 
three months prior, and that she was not living with the 
Veteran at the time of his death.

In an August 2005 statement, the appellant indicated that she 
and the Veteran were still seeing each other, and still in 
love at the time of his death, and that she had started 
divorce proceedings only to encourage the Veteran to get help 
for psychiatric problems.

In a later August 2005 statement, the appellant indicated 
that she and the Veteran stayed together in the same house 
until October 2004, when he went to live with his parents.  
However, the appellant also indicated that from that time, to 
his death, she and the Veteran reconciled periodically, and 
the Veteran paid the mortgage on the house the appellant was 
living in.

The appellant has also submitted many statements from friends 
and neighbors which indicated that, as far as they knew and 
witnessed, the Veteran lived as husband and wife until his 
death.

The appellant, in her hearing testimony before the Board, 
dated August 2008, indicated that, while at times she and the 
Veteran fought, and while he did often spend the weekend away 
from home, he spent the rest of the week living with the 
appellant.

The evidence clearly shows that the appellant was married to 
the Veteran at the time of his death.  Thus, the issue that 
remains is whether the Veteran and the appellant were 
continuously cohabitating at the time of his death, such 
that, under 38 C.F.R. § 3.53, the appellant could be 
considered the Veteran's surviving spouse.

Taking into account all relevant evidence, the Board finds 
that the evidence of record is in equipoise as to the 
question of whether the Veteran and the appellant were 
cohabitating at the time of his death.  While there is some 
evidence that the Veteran and appellant lived apart at the 
time of his death, there is also evidence that they lived 
together, and any separations were temporary.  The Board 
finds the appellant's testimony, that she and her husband 
lived together until his death, to be both credible and 
probative.  

As the evidence is in equipoise, the Board finds that the 
appellant should be granted the benefit of the doubt, and the 
appellant should therefore be recognized as the Veteran's 
surviving spouse. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

The appellant is the surviving spouse of the Veteran for the 
purpose of Department of Veterans Affairs death benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


